Citation Nr: 0923827	
Decision Date: 06/24/09    Archive Date: 07/01/09

DOCKET NO.  07-01 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 (West 2002) for mandible loss due to VA 
medical treatment.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from August 1952 to August 
1956.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 1997 rating decision of the New York, 
New York, Department of Veterans Affairs (VA) Regional Office 
(RO).

In November 2008, the Board remanded this claim for 
additional development and adjudicative action.  The case has 
been returned to the Board for further appellate review. 


FINDINGS OF FACT

1.  The Veteran is in receipt of compensation benefits for 
residuals of a fracture of the mandibular alveolar process.  

2.  The Veteran is in receipt of compensation benefits for 
residuals of a left mandibular amelioblastoma.

3.  The Veteran has filed a claim for entitlement to 
compensation benefits under the provisions of 38 U.S.C.A. 
§ 1151 for mandible loss, a disability for which he is 
already service connected.  


CONCLUSION OF LAW

The Veteran's appeal as to the issue of entitlement to 
compensation benefits under the provisions of 38 U.S.C.A. 
§ 1151 for mandible loss is dismissed as no justiciable case 
or controversy is before the Board at this time.  38 U.S.C.A. 
§§ 7104, 7105 (West 2002); 38 C.F.R. §§ 4.14, 19.4, 20.101, 
20.200, 20.204 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, and of which information and evidence 
that VA will seek to provide and which information and 
evidence the claimant is expected to provide.

VA's General Counsel has held, however, that the notice and 
assistance requirements of the Veterans Claims Assistance Act 
of 2000 (VCAA) are not applicable where there is no legal 
basis for the claim or because undisputed facts render the 
claimant ineligible for the claimed benefit.  In such cases, 
there is no reasonable possibility that the claim could be 
substantiated.  See VAOPGCPREC 5-2004.  

The Veteran has failed in his duty to cooperate with VA in 
connection with his claim.  While VA has a duty to assist, 
the duty to assist is not always a one-way street, nor is it 
a "blind alley."  Olson v. Principi, 3 Vet. App. 480, 483 
(1992).  "VA's 'duty' is just what it states, a duty to 
assist, not a duty to prove a claim with the veteran only in 
a passive role."  Gober v. Derwinski, 2 Vet. App. 470, 472 
(1992).  VA should not be placed in the position of assessing 
a claim when the actions of the Veteran preclude an accurate 
assessment for the basis of the claim.

As will be explained in further detail below, the Veteran has 
submitted a claim for entitlement to compensation benefits 
under the provisions of 38 U.S.C.A. § 1151 for "mandible 
loss," which the Board finds is a disability for which the 
Veteran is already in receipt of compensation benefits.  The 
law provides that the evaluation of the same disability under 
various diagnoses is to be avoided.  38 C.F.R. § 4.14.  Thus, 
the Board finds there is an issue as to whether the Veteran 
has presented a justiciable case or controversy.  See 
38 U.S.C.A. §§ 7104, 7105 (West 2002).  

In the November 2008 remand, the Board noted that the Veteran 
was already in receipt of service connection for disabilities 
involving his mandible.  Based on a review of the evidence at 
that time, the Board found the Veteran was seeking 
compensation benefits under the provisions of 38 U.S.C.A. 
§ 1151 for a disability for which he was already in receipt 
of compensation benefits.  It remanded the claim to allow the 
Veteran and/or his representative an opportunity to explain 
the additional benefit or benefits for a mandibular loss that 
were being sought pursuant to the provisions of 38 U.S.C.A. 
§ 1151 that were not already service connected, as the 
Veteran's statements were unclear as to what additional 
disability he had incurred as a result of VA treatment.  For 
example, in a July 2005 Memorandum, the Veteran's 
representative stated the Veteran was seeking an "1151 claim 
for mandible loss."  When the RO denied the claim, the 
Veteran merely stated he disagreed with the decision.  In his 
VA Form 9, Appeal to the Board, received in January 2006, he 
stated, verbatim, "I was misdiagnosed & the VA should be 
responsible."  

In December 2008, the RO, via the Appeals Management Center, 
sent the Veteran a letter, asking him to clarify the 
disability for which he was seeking compensation benefits 
under the provisions of 38 U.S.C.A. § 1151.  The Veteran was 
informed that when a disorder was already service connected, 
awarding compensation benefits for that same disability under 
38 U.S.C.A. § 1151 is precluded as a matter of law.  
38 C.F.R. § 4.14.  No response was received by either the 
Veteran or his representative.  

The RO issued a supplemental statement of the case in March 
2009 in which it reiterated what the Board had stated in its 
November 2008 remand.  It then denied the claim stating there 
was no evidence to support his claim and due to the 
prohibition of pyramiding.  The Veteran was given 30 days to 
respond.  Neither he nor his representative responded.  In 
the May 2009 Informal Hearing Presentation, the Veteran's 
representative noted the Veteran's lack of response and did 
not provide any clarification regarding the Veteran's claim 
for compensation benefits under the provisions of 38 U.S.C.A. 
§ 1151 for mandible loss.

As noted in the November 2008 remand, the Board's 
jurisdiction is limited to those matters over which there is 
a justiciable case or controversy in appellate status.  
38 U.S.C.A. §§ 7104, 7105.  The Veteran is in receipt of 
service connection for disabilities involving his mandible 
under two, different Diagnostic Codes.  He has not 
articulated what additional disability he claims he incurred 
as a result of VA's "misdiagnosis."  Based on the Board's 
review of the medical evidence of record, the additional 
disability for which the Veteran is seeking compensation 
benefits under the provisions of 38 U.S.C.A. § 1151 for 
mandible loss are already service connected.  

Based on the record as it now stands, the Board finds that 
the claim for entitlement to compensation benefits under the 
provisions of 38 U.S.C.A. § 1151 for mandible loss due to VA 
medical treatment cannot be granted because the additional 
claimed disability is a disability for which the Veteran is 
already being compensated.  38 C.F.R. § 4.14.  Stated 
differently, there is no case or controversy pending before 
the Board as contemplated by 38 U.S.C.A. §§ 7104, 7105 and 38 
C.F.R. § 19.4.  In the absence of any justiciable question, 
the claim of entitlement to compensation benefits under the 
provisions of 38 U.S.C.A. § 1151 for mandible loss due to VA 
medical treatment must be dismissed.


ORDER

Entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for mandible loss due to VA medical 
treatment is dismissed.



_______________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


